Citation Nr: 1724841	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease) to include as secondary to anxiety disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel






INTRODUCTION

The Veteran had active duty in the Air Force from November 1970 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in June 2016 and again in August 2016, the Veteran indicated that he wanted to withdraw his appeal as to the issue of entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease) to include as secondary to anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a gastrointestinal disability (other than gastroesophageal reflux disease) to include as secondary to anxiety disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2016, the Veteran clearly indicated that he wanted to withdraw the appeal as to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease) to include as secondary to anxiety disorder.  In August 2016, VA confirmed with the Veteran his desire to withdraw the appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal as to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease) to include as secondary to anxiety disorder is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


